Exhibit 10.1 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits information subject to the confidentiality request. Omissions are designated as [*****]. A complete version of this exhibit has been filed with the Securities and Exchange Commission. ADDENDUM TO GOOGLE ADWORDS PSP ADDENDUM This Addendum (the “ Bonus Addendum ”), effective as of April 1, 2015 (the “ Bonus Addendum Effective Date ”), is between ReachLocal, Inc. (“ ReachLocal US ”), ReachLocal Europe B.V. (“ ReachLocal Europe ”) and the ReachLocal Affiliates on behalf of themselves and their Affiliates (each a “
